Case:20-17488-EEB Doc#:116 Filed:03/22/21   Entered:03/22/21 13:58:20 Page1 of 3




                                                  200,000.00
                             6




                                    Joseph N. Casas

                        Attorney for Claimant
                           Carmen Electra
                           11844 Bandera Road, #509
                           Helotes, Texas 78023
                                  855-267-4457
Case:20-17488-EEB Doc#:116 Filed:03/22/21               Entered:03/22/21 13:58:20 Page2 of 3




                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on March 22, 2021, service of the foregoing BALLOT FOR
 REJECTING PLAN for Claimant CARMEN ELECTRA was made by the Court’s CM/ECF
 system on all parties that receive service in this case using the e-mail addresses on file with the
 Court as obtained from the parties-in-interest’s Notices of Entry of Appearance and on all parties
 against whom relief is sought and those otherwise entitled to service pursuant to the
 FED.R.BANKR.P. and these L.B.R. to the following:

 Jeffrey A. Weinman, #7605
 730 17th Street, Suite 240
 Denver, CO 80202-3506
 Telephone: (303) 572-1010
 Facsimile: (303) 572-1011
 jweinman@weinmanpc.com
 cc: lkraai@weinmanpc.com

 Paul V. Moss, Esq.
 U.S. Trustee’s Office
 1961 Stout St., Ste. 12-200
 Denver, CO 80294
 Paul.Moss@usdoj.gov

 Bavaria Inn Restaurant, Inc.
 dba Shotgun Willies
 ATTN: Deborah Dunafon, President
 490 S. Colorado Blvd.
 Denver, CO 80246

 G. Stephen Long, Esq.
 GSL Trial Lawyers
 650 South Cherry Street, Suite 825
 Glendale, CO 80246
 slong@gsltrial.com

 Harvey Sender
 Subchapter V Trustee
 600 17th Street, Suite 2800 South
 Denver, CO 80202
 hsender@sendertrustee.com

 David J. Warner, Esq.
 Wadsworth Garber Warner Conrardy, P.C.
 2580 W. Main St., Suite 200
 Littleton, CO 80120
 dwarner@wgwc-law.com
Case:20-17488-EEB Doc#:116 Filed:03/22/21       Entered:03/22/21 13:58:20 Page3 of 3




 Duncan E. Barber, Esq.
 Shapiro Bieging Barber Otteson LLP
 7979 E. Tufts Ave., Ste. 1600
 Denver, CO 80237
 dbarber@sbbolaw.com

 Darrell G. Waas, Esq.
 Waas Campbell Rivera Johnson & Velasquez LLP
 1350 17th Street, Suite 450
 Denver, CO 80202
 waas@wcrlegal.com

 Scott Saltzman, CPA
 Saltzman LLC
 5655 S. Yosemite St., Suite 205
 Greenwood Village, CO 80211
 scott@saltzmanllc.com

 Peter R. Bornstein, Esq.
 The Law Offices of Peter R. Bornstein
 6060 Greenwood Plaza Blvd., Suite 500
 Greenwood Village, CO 80111
 pbornstein@prblegal.com

                                                    s/ Joseph N. Casas
                                                    Joseph N. Casas, Esq.
                                                    The Casas Law Firm, P.C.
                                                    11844 Bandera Rd., #509
                                                    Helotes, TX 78023
                                                    joseph@talentrights.law
